SUMMARY ORDER

Petitioner Osborne Alexander, native and citizen of St. Vincent-Grenadines, sought review of a June 21, 2005 decision of the BIA denying his appeal of a January 10, 1997 decision of Immigration Judge Phillip T. Williams ordering removal pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii). In re Osborne Roger Alexander, No. A43 834 427 (B.I.A. June 21, 2005), aff'g No. A43 834 427 (Immig. Ct. N.Y. City Jan. 10, 1997).
Because both parties seek remand, the case will be remanded to the BIA. We intimate no view on the merits of the petition or on the proceedings the BIA should undertake on remand.
Accordingly, the petition for review is DISMISSED and the case is REMANDED to the BIA for further proceedings.